Citation Nr: 0213737	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from June 1944 to February 
1946.  He died on August [redacted], 1998.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the appellant's claim 
for service connection for the cause of the veteran's death, 
and for Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code.  

In her Substantive Appeal, received in December 2000, the 
appellant requested a hearing at the RO.  In January 2002, 
she was notified that a hearing had been scheduled for 
February 20, 2002.  However, in a February 2002 letter, the 
appellant's representative stated that she wished to withdraw 
her request for a hearing.  See 38 C.F.R. § 20.702(e) (2002).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in January 1996, at the age of 74.  The 
certificate of death listed the immediate cause of death as 
cardio-pulmonary arrest, due to or as a consequence of, 
atherosclerotic coronary artery disease, due to or as a 
consequence of, chronic obstructive pulmonary disease (COPD).  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Cardiovascular disease and chronic obstructive pulmonary 
diseases were not present in service and were initially 
demonstrated many years after service.  

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's death is not related to an injury or 
disease incurred as a result of active service.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.310, 3.312 (2002).  

2.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. § 3501(a), 5102, 5103, and 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C. §§ 5102 and 5103 
(West Supp. 2002).  The appellant was notified in the RO's 
January 1999 decision that the evidence did not show that the 
criteria had been met for service connection for the cause of 
the veteran's death.  She was again notified of the criteria 
required for service connection in the February 1999 
statement of the case (SOC), a May 2001 supplemental 
statement of the case (SSOC) and a May 2001 letter.  
Therefore, the rating decision, as well as the SOC, SSOC and 
May 2001 letter, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, the 
SOC, SSOC and May 2001 letter sent to the appellant informed 
her of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in May 2001, the 
RO notified the appellant of VA's duties to obtain evidence.  
The appellant subsequently stated that records of treatment 
at the VA Medical Center (VAMC) in Gainesville, Florida, were 
probative of her claim.  In September 2001, the RO requested 
all treatment records from the Gainesville VAMC, and it 
appears that the Gainesville VAMC submitted all available 
records in March 2002.  In addition, in June 2001, the RO 
notified the appellant that she had 60 days in which to 
submit any additional evidence in support of her claim.  
Although additional argument was received, no additional 
medical evidence was submitted.  The Board therefore finds 
that VA has complied with its duty to notify the appellant of 
her duties to obtain evidence.  See Quartuccio v. Prinicipi, 
No. 01- 997 (U. S. Vet. App. June 19, 2002).  Furthermore, 
the RO has obtained VA and non-VA outpatient, examination and 
hospital treatment reports, and the appellant has not 
asserted that any relevant evidence has not been associated 
with the claims files, or that any additional development is 
required.  Finally, the Board finds that, as discussed infra, 
service medical records contain no evidence of the causes of 
death as listed on the veteran's death certificate, and that 
the first evidence of any of these conditions is dated in 
1980, approximately 34 years after separation from service.  
There is no favorable, competent opinion of record which 
supports the appellant's claim.  Given the lack of medical 
evidence upon which to base an opinion, and the state of the 
other evidence, the Board finds that a remand for an opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4)).  The Board therefore 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict 

adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  


II.  Service Connection

The appellant essentially contends that the veteran was 
exposed to asbestos during service, and that his death was 
caused by a chronic lung disease, to include asbestosis, that 
was related to this exposure.  See appellant's substantive 
appeal, received in August 1996.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it 

contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran died in January 1998, at the age of 71.  At the 
time of the veteran's death, service-connection was not in 
effect for any disability.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving his cardiovascular or 
respiratory systems.  The veteran's separation examination 
report, dated in February 1946, shows that his respiratory 
and cardiovascular systems were clinically evaluated as 
normal.  A contemporaneously performed chest X-ray was 
negative.

The post-service medical evidence consists of VA hospital and 
outpatient treatment reports, dated between 1965 and 1987, 
and records from private health care providers, dated between 
1966 and 1998.  The VA treatment records include a VA 
examination report, dated in April 1980, contains diagnoses 
of "chest pain, rule out myocardial infarction," "chronic 
obstructive pulmonary disease with continued cigarette 
abuse," and history of hypertension, controlled with 
diuretic.  A treatment summary from the Gainesville VAMC 
shows treatment between 1984 and 1987, with no mention of 
asbestosis, or cardiovascular or respiratory symptoms.  As 
for the private treatment records, they include reports from 
the Memorial Hospital West Volusia (MHWV), dated between 1986 
and 1998.  A July 1992 MHWV report shows that the veteran 
reported a smoking history of one to two packs of cigarettes 
per day from the age of 10 to 63, and that he denied being 
exposed to asbestos.  See also August 1990 MHWV report 
(showing a smoking history of one pack per day for 50 years).  
MHWV records dated in 1998 show that the veteran's medical 
history included multiple strokes, bilateral carotid 
stenosis, hypertension and 

coronary artery disease.  Also, of record is a report from 
the National Archives and Records Administration indicating 
that they had no way of determining to what extent the 
veteran was exposed to asbestos during service, concluding 
that the probability of exposure was minimal, but noting that 
a positive statement concerning exposure or lack of exposure 
could not be made.

The veteran died in August 1998.  The veteran's certificate 
of death lists the underlying and immediate causes of the 
veteran's death as cardio-pulmonary arrest, due to or as a 
consequence of, atherosclerotic coronary artery disease, due 
to or as a consequence of, chronic obstructive pulmonary 
disease (COPD).  An autopsy was not performed.

The Board finds that the claim must be denied.  The claims 
files do not currently contain any competent medical evidence 
showing that the veteran's causes of death, as noted on the 
certificate of death, were related to his service.  The Board 
further points out that the first evidence of treatment for 
any of the conditions listed as the causes of death is found 
in a VA examination report, dated in April 1980, which 
contains a diagnosis of COPD.  This is approximately 34 years 
after separation from service, and this lengthy period 
without evidence of treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
while the appellant has argued that asbestos exposure caused 
the fatal disease process, neither exposure to asbestos nor a 
nexus between the pulmonary disease and asbestos exposure is 
demonstrated by any medical evidence.  Given the foregoing, 
and without medical evidence of a nexus between the veteran's 
service and his cause of death, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for the cause of the veteran's death must 
be denied.  See 38 C.F.R. §§ 3.310, 3.312.  


To whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for grants of service connection.  Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  DEA under Chapter 35, Title 38, United States Code.
 
The legal criteria specify that a surviving spouse or child 
of a veteran is eligible for Dependents' Educational 
Assistance benefits under Chapter 35 if he or she meets 
particular criteria, and if the death of the veteran upon 
whom his claim is based is attributed by VA to a service-
connected or service-incurred disability.  38 U.S.C.A. 
§§ 3501(a), 3512; 38 C.F.R. § 21.3021(a) (2002).  The claim 
before the Board is based on a presumption that service 
connection has been granted for the veteran's death.  
However, in view of the Board's decision that service 
connection is not warranted for the veteran's death, the 
Board is without authority to grant the benefit sought on 
appeal.  The Court has held that where, as in the appellant's 
case, the law and not the evidence is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the appellant's claim must be 
denied. 



ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to DEA is not established.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

